Henderson Global Funds 737 North Michigan Avenue, Suite 1700 Chicago, Illinois 60611 March 30, 2012 State Street Bank and Trust Company State Street Financial Center One Lincoln Street Boston, MA 02111 Ladies and Gentlemen: Reference is made to the Custodian Agreement between us dated August 24, 2001 (the “Agreement”). Pursuant to Section 18 of the Agreement, this letter is to provide notice of the creation of one additional portfolio of Henderson Global Funds (the “Trust”), namely the Henderson All Asset Fund (the “New Fund”).We request that you act as Custodian under the Agreement with respect to the New Fund. This letter is to also provide notice of the following name changes as of the date noted: Name of Fund New Name of Fund Effective Date Henderson Global Opportunities Fund Henderson Global Leaders Fund June 1, 2011 Henderson Japan-Asia Focus Fund Henderson Japan Focus Fund June 1, 2011 Henderson International Equity Fund Henderson International All Cap Equity Fund December 10, 2010 Henderson Worldwide Income Fund Henderson Strategic Income Fund June 1, 2011 Please indicate your acceptance of the foregoing by executing two copies of this letter, returning one to the Trust and retaining one copy for your records. Very truly yours, Henderson Global Funds By: /s/ Christopher K. Yarbrough Name:Christopher K. Yarbrough Title:Secretary Accepted: State Street Bank and Trust Company By: /s/ Michael F. Rogers Name:Michael F. Rogers Title:Executive Vice President
